Citation Nr: 1641260	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.

This case was previously before the Board in December 2013, when the Board remanded the case for additional development.  For reasons discussed below, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2013 remand, the Board directed the AOJ to obtain a VA medical opinion to determine the nature and etiology of the sleep apnea, to include as to whether it was directly related to service or secondary to a service-connected disability.  In March 2014, the AOJ obtained a VA medical opinion.

After review, the Board finds that the examiner's opinion is incomplete.  The examiner provided an opinion that it is not at least as likely as not that the Veteran's service-connected disabilities caused his obstructive sleep apnea or aggravated it beyond normal expected progression.  However, the examiner did not provide an opinion on whether the Veteran's sleep apnea began in, or is related to, military service.  Thus, the AOJ should request a supplemental opinion that addresses direct service connection for the Veteran's sleep apnea, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the December 2013 remand, the Board directed the AOJ to contact the Veteran and request that he provide or identify any outstanding records, to include records pertaining to the private sleep study performed in 1998.  In February 2014, VA contacted the Veteran and requested authorization to obtain any outstanding non-VA medical records, but the Veteran did not respond to VA's request to complete VA Form 21-4142, Authorization and Consent to Release Information.  As the Board is remanding the claim, VA should make another request for authorization to obtain any outstanding non-VA medical records, to include records pertaining to the private sleep study performed in 1998.  The Veteran should be informed that VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
    
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or identify any outstanding records, to include records pertaining to the private sleep study performed in 1998.

He should be asked to authorize the release of any outstanding non-VA medical records.  Associate any records obtained with the Veteran's claims file. 

2.  Thereafter, obtain a supplemental opinion from a VA examiner addressing whether it is as likely as not (50 percent or greater), that the Veteran's sleep apnea began in, or is related to, his active military service. 

The examiner should consider the full evidence of record, to include the following, if pertinent: (a) the Veteran's weight at separation from service and the Veteran's weight at time of diagnosis of sleep apnea and/or when symptoms began in the 1990s; (b) the Veteran's age at separation from service and the Veteran's age at the time of diagnosis of sleep apnea and/or when symptoms began in the 1990s; (c) the Veteran's history of smoking; and (d) the Veteran's lay statements that his sleep apnea symptoms began in the 1990s.  The need for another examination is left to the discretion of the VA examiner offering the medical opinion.  

The examiner should provide complete rationale for all opinions expressed. 

3.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

